[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                          OCTOBER 11, 2011
                               No. 11-11573
                                                             JOHN LEY
                           Non-Argument Calendar
                                                              CLERK
                         ________________________

                     D.C. Docket No. 1:10-cv-21509-MGC



WILLIAM HUMBERTO GIL-PERENGUEZ,

                                                            Plaintiff - Appellant,

                                    versus

UNITED STATES OF AMERICA,
by and through U.S. Attorney General,

                                                          Defendant - Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (October 11, 2011)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      William Gil-Perenguez appeals the dismissal of his complaint for lack of

subject matter jurisdiction based on sovereign immunity. Gil argues that the

district court erred when it ruled that his complaint falls within the “foreign

country” exception to the waiver of sovereign immunity under the Federal Tort

Claims Act, 28 U.S.C. § 2680(k). We affirm.

                                I. BACKGROUND

      In June 2006, the Drug Enforcement Agency and Colombian National

Police jointly investigated a conspiracy to import cocaine and heroin from

Colombia on cargo planes landing at the Miami, Florida, International Airport.

Gil worked at the airport in Colombia from which the drugs were being shipped to

the United States. The Colombian police erroneously identified Gil as a member

of the conspiracy and communicated that erroneous information to the Agency. A

federal grand jury later returned an indictment against Gil on several charges of

importation of drugs. Colombian police arrested Gil and detained him in a

Colombian prison for more than a year after which he was transported to the

United States to stand trial. After a status conference, the district court ordered the

United States to examine recordings of drug conspirators in which Gil erroneously

had been identified as a participant. The United States determined that Gil’s voice




                                           2
was not on the recordings, moved to dismiss the indictment against him, and

returned him to Colombia.

      Gil filed a complaint against the United States under the Federal Tort

Claims Act. Gil’s complaint alleged that he had been wrongfully indicted,

arrested, and detained. His complaint sought $10 million in damages for injuries

that he suffered in Colombia, including the loss of his job, damage to his

reputation, and emotional distress.

      The district court granted the motion of the United States to dismiss Gil’s

complaint. The district court ruled that the foreign country exception to the

waiver of sovereign immunity under the Federal Tort Claims Act barred Gil’s

complaint, which concerned an investigation, arrest, and detention by Colombian

police. The district court did not reach the alternative grounds of the motion filed

by the United States.

                          II. STANDARD OF REVIEW

      We review a dismissal based on lack of subject matter jurisdiction de novo.

Barbour v. Haley, 471 F.3d 1222, 1225 (11th Cir. 2006).

                                III. DISCUSSION

      The district court correctly ruled that it lacked subject matter jurisdiction

over Gil’s complaint. The Federal Tort Claims Act waives immunity to suit

                                          3
except for “[a]ny claim arising in a foreign country.” 28 U.S.C. § 2680(k). This

exception covers “all claims based on any injury suffered in a foreign country,

regardless of where the tortious act or omission occurred.” Sosa v. Alvarez-

Machain, 542 U.S. 692, 712, 124 S. Ct. 2739, 2754 (2004). Gil’s complaint arises

out of an arrest in Colombia, which is “where the last act necessary to establish

liability occurred.” Id. at 705, 124 S. Ct. at 2750 (internal quotation marks

omitted). Gil’s complaint plainly falls within the foreign country exception to the

waiver of sovereign immunity under the Act.

                                IV. CONCLUSION

      We affirm the dismissal of Gil’s complaint for lack of subject matter

jurisdiction.

      AFFIRMED.




                                          4